Citation Nr: 1534990	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-21 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for residuals, status post surgery left eye.


REPRESENTATION

Appellant represented by:	Stacy Penn Clark, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge via videoconference in his August 2011 formal appeal.  The record reflects that the Veteran did not report to his July 2015 hearing; however, a letter from the Veteran's representative dated and mailed prior to the hearing date requested postponement of the hearing pending an outstanding Freedom of Information Act (FOIA) request.  The record reflects that the Veteran's most recent FOIA request has been fulfilled, but that he did not receive the requested documents prior to the scheduled hearing.  As the Veteran has requested postponement of his hearing to allow him and his representative to review the documents, it is appropriate to remand this case for due process reasons.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

